In an action, inter alia, to recover damages for medical malpractice, etc., the defendant appeals from an order of the Supreme Court, Kings County (Solomon, J.), dated May 31, 2012, which, in effect, denied its motion pursuant to CPLR 2221 (e) for leave to renew its prior motion pursuant to CPLR 510 (1) and 511 to change the venue of the action from Kings *696County to Suffolk County, which had been denied in an order of the same court dated October 8, 2009.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Based on our determination in Thomas v Avalon Gardens Rehabilitation & Health Care Ctr. (107 AD3d 694 [2013] [decided herewith]), the instant appeal has been rendered academic. Dillon, J.P., Dickerson, Chambers and Hinds-Radix, JJ., concur.